DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed on 06/13/22.  Accordingly, claims 1, 5, 6, 8, 12, 13, 15 and 19 are currently pending; and claims 2-4, 7, 9-11, 14 and 16-18 are canceled.
REASONS FOR ALLOWANCE
Claims 1, 5, 6, 8, 12, 13, 15 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
-Regarding independent claim 1, none of prior art of record teaches a method of wireless communications, as claimed.  Rahman et al fails to teach the claimed method, based at least on reasons stated in REMARKS, pages 19-25, of the Amendment.  
-Regarding independent claim 8, none of prior art of record teaches a terminal device, as claimed.  Rahman et al fails to teach the claimed terminal device, based at least on reasons stated in REMARKS, pages 19-26, of the Amendment.  
-Regarding independent claim 15, none of prior art of record teaches a non-transitory computer-readable storage medium, as claimed.  Rahman et al fails to teach the claimed non-transitory computer-readable storage medium, based at least on reasons stated in REMARKS, pages 19-26, of the Amendment.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009. The examiner can normally be reached 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG PHU/
Primary Examiner
Art Unit 2632